Citation Nr: 1222287	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  09-48 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from February 2008 to March 2009, including combat service in Iraq, and his decorations include the Combat Action Badge.  

This matter comes before the Board of Veterans' Appeals (BVA) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran testified before the undersigned at a March 2010 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.  In April 2011, the Board granted an initial 20 percent rating for degenerative disc disease of the lumbar spine and also granted an initial 20 percent rating for radiculopathy of the right lower extremity.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In a joint motion for partial remand, the Secretary of Veterans Affairs (VA) and the Veteran, through his representative, moved that the portion of the Board's decision that denied an evaluation in excess of 20 percent for the disc disease and radiculopathy should be vacated and remanded.  In a January 2012 Order, the Court granted the joint motion. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

At the hearing held in March 2010, the Veteran testified that his low back disability had increased in severity since the last VA examination conducted in July 2009.  In light of his statements indicating a worsening condition, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his low back disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names and addresses of all medical providers who have provided treatment for his back disability.  After securing the necessary authorization, obtain these records, including any VA treatment records, and associate them with the claims file.  

2.  Notify the Veteran that he may submit lay statements from himself, as well as from individuals who have first-hand knowledge of the symptoms of his low back disability.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating any pertinent outstanding records, arrange for an appropriate VA examination to determine the current nature, extent, frequency and severity of any orthopedic and neurologic impairment related to the Veteran's back disability.  The claims folder must be made available and reviewed by the examiner and all necessary tests should be conducted.

The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's low back, i.e., his pain-free range of motion. 

In addition, if possible, the examiner should state whether the low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes. 

The examiner must also discuss the nature and severity of any left-sided or right-sided lower extremity neurologic impairment found to be present.  If possible, the severity of the radiculopathy in each lower extremity should be described as mild, moderate, or severe.  The examiner should also indicate whether the Veteran has any erectile dysfunction, bowel, or bladder problems related to his low back disability. 

Finally, the examiner must also indicate the impact the low back disability has on his ability to secure or follow a substantially gainful occupation.  All findings and conclusions must be set forth in a legible report.  

4.  Then, readjudicate the claim.  If any benefit sought remains denied, the Veteran and his accredited representative must be furnished with a supplemental statement of the case (SSOC) and given a reasonable period in which to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

